Exhibit 5.1 January31, 2013 VIA ELECTRONIC TRANSMISSION Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re: Omagine, Inc., Amendment No. 1 to Form S-1 Registration Statement Ladies and Gentlemen: We refer to the above-captioned Amendment No. 1 to the registration statement on Form S-1 [Commission File No. 333-183852] (the “Registration Statement”) under the Securities Act of 1933, as amended (the “Act”), filed by Omagine, Inc., a Delaware corporation (the “Company”), with the Securities and Exchange Commission. We have examined the originals, photocopies, certified copies or other evidence of such records of the Company, certificates of officers of the Company and public officials, and other documents as we have deemed relevant and necessary as a basis for the opinion hereinafter expressed. In such examination, we have assumed the genuineness of all signatures, the authenticity of all documents submitted to us as certified copies or photocopies and the authenticity of the originals of such latter documents. Based on our examination mentioned above, we are of the opinion that the s ecurities being offered pursuant to the Registration Statement are duly authorized and will be, when issued in the manner described in the Registration Statement, legally and validly issued, fully paid and non-assessable and the Warrants when issued in the mannerset forthin the Registration Statement will be binding obligations of the Company . We hereby consent to the filing of this opinion as Exhibit 5.1 to the Registration Statement and to the reference to our firm under “Legal Matters” in the related Prospectus. In giving the foregoing consent, we do not hereby admit that we are in the category of persons whose consent is required under Section 7 of the Act, or the rules and regulations of the Securities and Exchange Commission. Very truly yours, /s/ Sichenzia Ross Friedman Ference LL P 61 Broadway New York, New York 10006 212-930-9700 212-930-9725 Fax www.srff.com
